*1027DISSENTING OPINION
Bland, Judge:
Count 1 calls for “ two or more articulated units ” with “ interfitting closure engagement ” with a “ relative angular movement between said units.”
Count 2 calls for a “ weather-tight contact regardless of relative angular changes.”
If any distinction is to be made between the two counts, it seems to me that the record is clear that Kennedy was the first and only one to conceive the idea of the two or more articulated units and the subject matter of count 1. Indeed, it is not. disputed that he was the first to conceive this notion and to disclose it, by the use of two models, to Slade. Slade improved on tlie Kennedy structure, reduced it to practice, and filed application for a patent.
Slade can only have priority in an invention. “An invention is the result of an inventive act; it consists in conceiving an idea and reducing it to practice.” Walker on Patents, Lotsch Kev., 6th ed., sec. 59, p. 66. Slade took Kennedy’s conception and improved it and reduced it to practice. He is entitled to reward for his improvement, but should not be rewarded by being granted a monopoly for reducing to practice an art first conceived and taught by another. The art which was first conceived and taught by another was the broad idea of two or more articulated units with interfitting closure engagement with relative angular movement between said units, which count 1 calls for.
Probably Slade did first conceive a certain kind of “ weather-tight contact ” structure called for broadly in count 2, but he certainly was not the first to conceive and disclose the broad idea set out in count 1.
Any subsequent conduct on the part of the two can not supply the lack of invention .in Slade for count 1.
That Kennedy reduced to practice the subject matter of count 1 is not questioned, and he, being the original inventor of the subject matter of this count, should be awarded priority therein. It makes no difference if Slade was the first to reduce to practice as to the improvements he made. He did not conceive and reduce to practice the broad subject matter of count 1.
The majority opinion affirms the view expressed by the board that “ we agree with the examiner of interferences that Kennedy had a conception of the problem of the desirability of doing what the invention is designed to do.” Kennedy not only had a conception of the desirability of doing what count 1 calls for, but he constructed a model which did everything count 1 calls for and disclosed it to Slade. Slade’s invention began from that point.
For the reasons above assigned, priority in count 1 should be awarded to Kennedy. To me it is not very clear that Slade was the *1028inventor of the subject matter of count 2, but on account of my doubts on this question I am not disposed to disagree with the conclusion reached by my associates and the Board of Appeals.
If I agreed with the majority that Kennedy did not have a complete conception of the subject matter of count 1, I would hesitate a long while before I would conclude that there was not a joint invention of this count and that as a consequence neither of them was entitled to priority over the other.